DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/08/21 has been entered.
 
Response to Arguments
Applicant's arguments filed 02/08/21 have been fully considered but they are not persuasive.
prior to communication (paragraph 24-25).  Walker fails to specifically disclose
receiving status information relating to a transmission of a first data packet of the one or more data packets to a server over the first communication network, causing the status information relating to the transmission of the first data packet to be analyzed for the determination of whether the transmission of the first data packet failed to satisfy a predetermined threshold, and
in response to determining that the transmission of the first data packet failed to meet the communication threshold, establishing a connection to the second communication network for transmission of a second data packet of the plurality of data packets by determining a network connection quality of the second communication network, wherein the network connection quality is determined by comparing at least one of a network throughput, a network reliability, or a network bandwidth of the second communication network to a predefined limit.
Rusch is then relied upon for disclosing a wireless device which may connect to a plurality of different wireless networks (Fig. 1, column 2, line 42-column 3, line 3) and will monitor conditions during communication over the first connected network (Fig. 2, column 6, line 65-column 7, line 6) which provides it with status information relating to the transmitted data packets over the communication network (as Rusch will monitor conditions during communication over the first connected network; Fig. 2, column 6, line 65-column 7, line 6).
network conditions, such as QOS, latency, link degradation, congestion; Fig. 2, column 3, line 42-65, column 5, lines 18-34, column 6, line 12-23, column 6, line 65-column 7, line 6).
Rusch further discloses wherein the determination as to whether to switch to a different second network is based upon also monitoring conditions of that second network (monitoring network conditions of each available network; column 4, lines 13-column 5, line 17, claims 1-3, 6,  9-10), to see if the conditions on that network better match the application requirements (comparing conditions such as bit-rate and error rate of network connections to particular application requirement; column 5, lines 55-column 6, line 23, claims 1-3, 6,  9-10).
Therefore, applicant’s arguments are not convincing as it is the combination of Walker and Rusch which meet the current limitations.

If desired, applicant is encouraged to contact the examiner prior to the next response so as to discuss the invention in more detail and, if possible, attempt to clarify and differentiate applicant's claimed invention from the prior art.
One possibility, which appears to overcome the prior art of record, would be details related to the claimed “altering” step to more clearly capture the particular format .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4-12, 14-22 are rejected under 35 U.S.C. 103 as being unpatentable over Walker et al. (Walker) (US 2011/0291828 A1) (of record) in view of Rusch (US 6,801,777 B2) (of record) and LundsJö et al. (LundsJö) (WO 99/59278 A1) (of record).
As to claim 1, Walker discloses a method for monitoring and tracking goods flowing through a supply chain, the goods associated with at least one monitoring node configured to send and receive data regarding the goods (paragraph 3, 13-16), the method comprising:
receiving telemetry data for transmission in one or more data packets over a first communication network, wherein the telemetry data is indicative of at least one of a condition of the goods or a condition of an environment in which the goods are located (container speed, temp, fuel, etc…; paragraph 19);
establishing a connection to a second communication network for transmission of the second data packet by determining a network connection quality of the second 
transmitting the second data packet over the second communication network, the second data packet comprising contextual information indicative of actions to be performed based on the collected telemetry data (transmitting context of current temp and alarm status can result in a command to change the temperature or alarm; paragraph 17)
While Walker discloses determining status information of the plurality of available networks (paragraph 24-25) and determining the size of the second data packet (determining communication packet size; paragraph 24), he fails to specifically disclose receiving status information relating to a transmission of a first data packet of the one or more data packets to a server over the first communication network, causing the status information relating to the transmission of the first data packet to be analyzed for the determination of whether the transmission of the first data packet failed to satisfy a predetermined threshold,
in response to determining that the transmission of the first data packet failed to meet the communication threshold, establishing a connection to the second communication network for transmission of a second data packet of the plurality of data packets by determining a network connection quality of the second communication network, wherein the network connection quality is determined by comparing at least one of a network throughput, a network reliability, or a network bandwidth of the second communication network to a predefined limit,

	In an analogous art, Rusch discloses a wireless device for connecting to a plurality of different wireless networks (Fig. 1, column 2, line 42-column 3, line 3) which will receive status information relating to a transmission of a first data packet of one or more data packets to a server over the first communication network (monitoring packet communications over a first connected network; Fig. 2, column 6, line 65-column 7, line 6), causing the status information relating to the transmission of the first data packet to be analyzed (monitoring current network connection conditions to determine if a switch should be made to a different connection; column 6, line 65-column 7, line 6) for the determination of whether the transmission of the first data packet failed to satisfy a predetermined threshold (based upon current vs. required conditions; Fig. 2, column 5, lines 18-34, column 6, line 12-23, column 6, line 65-column 7, line 6), and in response to determining that the transmission of the first data packet failed to meet the communication threshold (based upon current vs. required network conditions, such as QOS, latency, link degradation, congestion; Fig. 2, column 3, line 42-65, column 5, lines 18-34, column 6, line 12-23, column 6, line 65-column 7, line 6), establishing a connection to the second communication network for transmission of a second data packet of the plurality of data packets (column 6, lines 13-18, column 7, lines 2-6) by 
	It would have been obvious to one ordinary skill before the effective filing date of the claimed invention to modify Walker’s system to include receiving status information relating to a transmission of a first data packet of the one or more data packets to a server over the first communication network, causing the status information relating to the transmission of the first data packet to be analyzed for the determination of whether the transmission of the first data packet failed to satisfy a predetermined threshold,
in response to determining that the transmission of the first data packet failed to meet the communication threshold, establishing a connection to the second communication network for transmission of a second data packet of the plurality of data packets by determining a network connection quality of the second communication network, wherein the network connection quality is determined by comparing at least one of a network throughput, a network reliability, or a network bandwidth of the second communication network to a predefined limit, as taught in combination with Rusch, for 
	Additionally, in an analogous art, LundsJö discloses a communication system which will determine a network connection quality and alter a data packet based on determining the network connection quality (Fig. 4-5; page 9, lines 5-23), wherein altering comprises processing the second data packet locally, generating a first portion related to the second data packet and transmitting the first portion related to the second data packet instead of the full second data packet (Fig. 4-6; page 9, lines 5-23, page 10, lines 7-24) so as to determine an optimal data block size and ensure all time intervals are transmitting useful information (page 3, lines 13-24).
Additionally, it would have been obvious to one ordinary skill before the effective filing date of the claimed invention to modify Walker and Rusch’s system to include altering the second data packet, based on the determined network connection quality, wherein altering comprises processing the second data packet locally and generating a first portion related to the second data packet, the first portion comprising contextual information indicative of actions to be performed based on the collected telemetry data and transmitting the first portion related to the second data packet instead of the full second data packet, as taught in combination with LundsJö, for the typical benefit of determining an optimal data block size and ensure all time intervals are transmitting useful information.



As to claim 4, Walker, Rusch and LundsJö disclose wherein the plurality of data packets further include one or more alarms corresponding to minimum or maximum limits of the telemetry data measured by the monitoring node regarding the goods or the environment in which the goods are located (see Walker at paragraph 17, 19).

As to claim 5, Walker, Rusch and LundsJö disclose wherein the transmission of the first data packet is determined to be unsatisfactory when at least one of a length of time for transmission of the first data packet to the server over the first communication network, an amount of the first data packet that was received by the server over the first communication network, or a condition of the first data packet that was received by the server over the first communication network is insufficient for transmitting at least the portion of the second data packet to the server (see Rusch at column 5, lines 17-37 and column 3, lines 50-65).

As to claim 6, Walker, Rusch and LundsJö disclose searching for the second communication network by analyzing alternate communication networks for the ability to transmit at least the first portion of the second data packet (see Rusch at column 6, line 66-column 7, line 23).

As to claim 7, Walker, Rusch and LundsJö disclose wherein determining the network bandwidth that the second communication network is configured to transmit comprises measuring the network bandwidth of the second communication network (see Rusch at column 4, line 17-22, column 6, line 13-23).

As to claim 8, Walker, Rusch and LundsJö disclose wherein processing the second data packet locally and generating the first portion related to the second data packet comprises associating the collected telemetry data with one or more contextual information to be transmitted over the second communication network (inserting telemetry and context information into smaller data packets based upon the network; see Walker at paragraph 17, 24, 25 and LundsJö at Fig. 4-6; page 9, lines 5-23, page 10, lines 7-24).

As to claim 9, Walker, Rusch and LundsJö disclose wherein a payload of the first portion is smaller than a payload of the second data packet (each datablock and payload being smaller; see at LundsJö at Fig. 4-6; page 9, lines 5-23, page 10, lines 7-24).

As to claim 10, Walker, Rusch and LundsJö disclose wherein the contextual information comprises a monitoring node identifier (MID) corresponding to the monitoring node, wherein the MID comprises a private token unique to the monitoring 

As to claim 11, Walker, Rusch and LundsJö disclose reestablishing the connection to the first communication network for transmission of a third data packet over the first communication network (switching connections to the best available network as conditions change; see Rusch at column 6, line 66-column 7, line 6 and Walker at paragraph 24-25).

As to claim 12, Walker discloses a communication device (Fig. 2-3; paragraph 18-20) comprising:
a receiver (Fig. 2-3; paragraph 18-20) receive telemetry data regarding at least one of the communication device or an environment in which the communication device is located, the telemetry data forming a plurality of data packets (container speed, temp, fuel, etc…; paragraph 19, 22, 24-25),
a transmitter (Fig. 2-3; paragraph 18-25) configured to transmit a first data packet of the plurality of data packets to a server over a first communication network; 
a processor (Fig. 2-3; paragraph 18-20) in communication with the receiver and transmitter, wherein the processor is configured to:
establish a connection to a second communication network for transmission of the second data packet by determining a network connection quality indicative of at least one of a network throughput, a network reliability, or a network bandwidth of the second communication network (ranking and selecting network based network 
wherein the transmitter is further configured to transmit the first portion of the second data packet over the second communication network to the server (transmitting context of current temp and alarm status can result in a command to change the temperature or alarm; paragraph 17).
While Walker discloses determining status information of the plurality of available networks (paragraph 24-25) and determining the size of the second data packet (determining communication packet size; paragraph 24), he fails to specifically disclose receiving status information relating to a transmission of a first data packet of the one or more data packets to a server over the first communication network, causing the status information relating to the transmission of the first data packet to be analyzed for the determination of whether the transmission of the first data packet failed to satisfy a predetermined threshold,
in response to determining that the transmission of the first data packet failed to meet the communication threshold, establishing a connection to the second communication network for transmission of a second data packet of the plurality of data packets by determining a network connection quality of the second communication network, wherein the network connection quality is determined by comparing at least one of a network throughput, a network reliability, or a network bandwidth of the second communication network to a predefined limit,
altering the second data packet, based on the determined network connection quality, wherein altering comprises processing the second data packet locally and 
	In an analogous art, Rusch discloses a wireless device for connecting to a plurality of different wireless networks (Fig. 1, column 2, line 42-column 3, line 3) which will receive status information relating to a transmission of a first data packet of one or more data packets to a server over the first communication network (monitoring packet communications over a first connected network; Fig. 2, column 6, line 65-column 7, line 6), causing the status information relating to the transmission of the first data packet to be analyzed (monitoring current network connection conditions to determine if a switch should be made to a different connection; column 6, line 65-column 7, line 6) for the determination of whether the transmission of the first data packet failed to satisfy a predetermined threshold (based upon current vs. required conditions; Fig. 2, column 5, lines 18-34, column 6, line 12-23, column 6, line 65-column 7, line 6), and in response to determining that the transmission of the first data packet failed to meet the communication threshold (based upon current vs. required network conditions, such as QOS, latency, link degradation, congestion; Fig. 2, column 3, line 42-65, column 5, lines 18-34, column 6, line 12-23, column 6, line 65-column 7, line 6), establishing a connection to the second communication network for transmission of a second data packet of the plurality of data packets (column 6, lines 13-18, column 7, lines 2-6) by determining a network connection quality of the second communication network (monitoring network conditions of each available network; column 4, lines 13-column 5, 
	It would have been obvious to one ordinary skill before the effective filing date of the claimed invention to modify Walker’s system to include receiving status information relating to a transmission of a first data packet of the one or more data packets to a server over the first communication network, causing the status information relating to the transmission of the first data packet to be analyzed for the determination of whether the transmission of the first data packet failed to satisfy a predetermined threshold,
in response to determining that the transmission of the first data packet failed to meet the communication threshold, establishing a connection to the second communication network for transmission of a second data packet of the plurality of data packets by determining a network connection quality of the second communication network, wherein the network connection quality is determined by comparing at least one of a network throughput, a network reliability, or a network bandwidth of the second communication network to a predefined limit, as taught in combination with Rusch, for the typical benefit of optimizing communications based upon application requirements 
	Additionally, in an analogous art, LundsJö discloses a communication system which will determine a network connection quality and alter a data packet based on determining the network connection quality (Fig. 4-5; page 9, lines 5-23), wherein altering comprises processing the second data packet locally, generating a first portion related to the second data packet and transmitting the first portion related to the second data packet instead of the full second data packet (Fig. 4-6; page 9, lines 5-23, page 10, lines 7-24) so as to determine an optimal data block size and ensure all time intervals are transmitting useful information (page 3, lines 13-24).
Additionally, it would have been obvious to one ordinary skill before the effective filing date of the claimed invention to modify Walker and Rusch’s system to include altering the second data packet, based on the determined network connection quality, wherein altering comprises processing the second data packet locally and generating a first portion related to the second data packet, the first portion comprising contextual information indicative of actions to be performed based on the collected telemetry data and transmitting the first portion related to the second data packet instead of the full second data packet, as taught in combination with LundsJö, for the typical benefit of determining an optimal data block size and ensure all time intervals are transmitting useful information.

As to claim 14, Walker, Rusch and LundsJö disclose wherein the contextual information comprises one or more alarms corresponding to minimum or maximum 

	As to claim 15, Walker, Rusch and LundsJö disclose wherein the telemetry data comprises at least one of temperature, pressure, humidity, shock, tilt, speed, direction, acceleration, ambient light, or orientation (see Walker at paragraph 17, 19).

As to claim 16, Walker, Rusch and LundsJö disclose wherein processor is configured to cause the status information relating to the transmission of the first data packet to be analyzed to determine whether the transmission of the first data packet failed to meet the communication threshold by communicating with the server wherein the server determines whether at least one of a length of time for transmission of the first data packet to the server over the first communication network, an amount of the first data packet that was received by the server over the first communication network, or a condition of the first data packet that was received by the server over the first communication network is insufficient for transmitting at least the portion of the second data packet to the server (latency, lost packets; see Rusch at column 5, lines 17-37 and column 3, lines 50-65).

As to claim 17, Walker, Rusch and LundsJö disclose searching for the second communication network by analyzing alternate communication networks for the ability to 

As to claim 18, Walker, Rusch and LundsJö disclose wherein the processor is configured to determine the network bandwidth by measuring the network bandwidth of the second communication network (see Rusch at column 4, line 17-22, column 6, line 13-23).

As to claim 19, Walker, Rusch and LundsJö disclose the processor is configured to store the telemetry data from the second data packet until reconnection to the first communication network (sensitive data only transmitted over a secure connection; see Walker at paragraph 16, 24).

 As to claim 20, Walker, Rusch and LundsJö disclose wherein processing the second data packet locally and generating the first portion related to the second data packet comprises associating the collected telemetry data with one or more contextual information to be transmitted over the second communication network (inserting telemetry and context information into smaller data packets based upon the network; see Walker at paragraph 17, 24, 25 and LundsJö at Fig. 4-6; page 9, lines 5-23, page 10, lines 7-24).

As to claim 21, Walker, Rusch and LundsJö disclose wherein a payload of the first portion is smaller than a payload of the second data packet (each datablock and 

As to claim 22, Walker, Rusch and LundsJö disclose wherein the processor is further configured to reestablish the connection to the first communication network for transmission of a third data packet over the first communication network (switching connections to the best available network as conditions change; see Rusch at column 6, line 66-column 7, line 6 and Walker at paragraph 24-25).

Claims 3, 13 are rejected under 35 U.S.C. 103 as being unpatentable over Walker, Rusch and LundsJö and further in view of Matthieu et al. (Matthieu) (US 2016/0048114 A1) (of record).
As to claims 3, 13, while Walker, Rusch and LundsJö disclose transmitting a data packet, they fail to specifically disclose a monitoring node identifier (MID) corresponding to the monitoring node, wherein the MID comprises a private token unique to the monitoring node.
In an analogous art, Matthieu discloses a communication system which provides messaging for remote devices, such as sensors (paragraph 2, 57), which will include a within the message a monitoring node identifier (MID) corresponding to the monitoring node, wherein the MID comprises a private token unique to the monitoring node (paragraph 28-29, 31) so as to properly identify and route the data message when a plurality of devices are communicating (paragraph 2, 28).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James R Sheleheda whose telephone number is (571)272-7357.  The examiner can normally be reached on M-F 8 am-5 pm CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jefferey Harold can be reached on (571) 272-7519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/James R Sheleheda/           Primary Examiner, Art Unit 2424